Supreme Court of Florida
                                  ____________

                                  No. SC13-2170
                                  ____________

                        ANDREW RICHARD ALLRED,
                               Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                [January 14, 2016]

PER CURIAM.

      In this case, Andrew Richard Allred, a prisoner under sentence of death,

appeals an order denying his initial motion for postconviction relief under Florida

Rule of Criminal Procedure 3.851 to vacate his first-degree murder convictions and

sentences of death for the murders of Michael Ruschak and Tiffany Barwick. This

Court has jurisdiction. Art. V, § 3(b)(1), Fla. Const. For the reasons we explain

here, we affirm the postconviction court’s order entered after the evidentiary

hearing denying postconviction relief.

                               I. BACKGROUND

                           A. Conviction and Sentence
              Allred was indicted on October 23, 2007, on the following
      charges alleged to have occurred on September 24, 2007: (1) first-
      degree premeditated murder of Michael Ruschak by shooting with a
      firearm; (2) first-degree premeditated murder of Tiffany Barwick by
      shooting with a firearm; (3) armed burglary of a dwelling while
      inflicting great bodily harm or death; (4) aggravated battery with a
      firearm (victim Eric Roberts) while inflicting great bodily harm or
      death; and (5) criminal mischief of a motor vehicle (Barwick’s car).
      Then, on April 30, 2008, Allred entered written and oral guilty pleas
      to all charges. The trial court conducted a plea colloquy of the
      defendant and accepted the guilty plea . . . .

Allred v. State, 55 So. 3d 1267, 1271 (Fla. 2010). Against advice of counsel,

Allred subsequently waived both his right to a penalty phase jury and his right to

be present in the penalty phase. The facts of the case and the evidence presented

during the penalty phase are more fully described in this Court’s opinion on

Allred’s direct appeal. We briefly review them here.

      On August 25, 2007, Allred and his girlfriend Tiffany Barwick publicly and

angrily broke up at a party celebrating his twenty-first birthday. Id. at 1272.

Several days later, he used pictures of Barwick for target practice and sent Barwick

a picture of the bullet-ridden photos. Subsequently, upon learning that Barwick

had sexual intercourse with Michael Ruschak, his best friend, Allred sent them

both threatening messages, and he told his friend Michael Siler that he needed to

start killing some people. Id.

      On September 24, the day of the murders, Allred hacked Barwick’s

computer and engaged in a heated exchange of messages, telling Barwick that he



                                         -2-
could not forgive her and threatening to kill Ruschak. Id. at 1273. In a separate

exchange, he also told his friend Siler that he would kill both Barwick and

Ruschak. Id. at 1272-73. Sitting at home later that evening, Allred called Ruschak

and announced that he was coming over. Allred then picked up his gun and drove

to Ruschak’s location.

        At the time, Ruschak was living at his friend Eric Roberts’ house, as was

Barwick. Four other friends had arrived for dinner that night, when Ruschak

informed them that Allred was coming. Allred arrived soon thereafter and

repeatedly rammed Barwick’s car with his truck. Then, when no one would let

him in the front door, he shot out the glass back door and entered the house as

everyone fled. Id. at 1273.

        After firing a shot down the hallway at Ruschak, Allred walked through the

hall to the kitchen and shot Ruschak four times, killing him. Then, Roberts

grabbed Allred, and they struggled until Allred shot Roberts in the leg. Allred

proceeded to the hall bathroom where he found Barwick standing in the bathtub,

frantically talking to a 911 operator. “In his confession, Allred recounted that after

he gained his release from Roberts, he entered the bathroom. Then, without saying

a word, he fired [six] shots into Barwick. She collapsed in the tub and died.” Id. at

1274.

               After leaving the crime scene, [Allred] called 911. He reported
        that he had killed two people and threatened to commit suicide. When

                                         -3-
      Deputy Sheriff David Kohn arrived at Allred’s home, Allred was
      standing at the end of his driveway near the road, with a cell phone in
      his hand and his gun on the ground. Upon initial contact, Allred told
      the officer, “I’m the guy you’re looking for.” After the officer
      secured him, Allred asked “if the people were dead,” but the officer
      told him he could not provide that information. Then, in the patrol
      car, Allred stated, “I knew I killed someone, I shot fourteen times.”
Id. After being turned over to the Oviedo Police Department and being advised of

his rights, he again confessed to the murders. Id.

      In mitigation, Appellant’s mother, father, and grandfather testified regarding

Allred’s formative years, noting his personality change at a young age, a tic

disorder he developed, and his diagnosis of attention deficit hyperactivity disorder

(ADHD). Id. 1275. Three of his school teachers testified to his high IQ and

abilities in school. Id. at 1276. Allred was sentenced to death for each of the

murders.

      [T]he court found the following three aggravating factors and ascribed
      the weight indicated as to Allred’s murder of Michael Ruschak: (1)
      cold, calculated, and premeditated (CCP)—great weight; (2) murder
      committed while engaged in a burglary—little weight; and (3) prior
      capital or violent felony conviction (Barwick’s contemporaneous
      murder)—great weight. As to Barwick’s murder, the court found the
      following three aggravators and ascribed the weight indicated: (1) the
      murder was especially heinous, atrocious, or cruel (HAC)—great
      weight; (2) CCP—great weight; and (3) prior capital or violent felony
      conviction (Ruschak’s contemporaneous murder)—great weight. The
      court also considered the following mitigating circumstances and
      ascribed the weight indicated: (1) defendant accepted responsibility by
      entering guilty pleas—little weight; (2) defendant cooperated with law
      enforcement—moderate weight; (3) defendant suffered from an
      emotional disturbance—moderate weight; (4) defendant’s emotional
      and developmental age was less than his chronological age—not


                                        -4-
      established; (5) other factors including that defendant was likely
      sexually abused—not established; and (6) defendant’s developmental
      problems at a young age impacted his educational and social
      development—little weight.

Id. at 1277 (footnote omitted).
                                  B. Direct Appeal

      On direct appeal, Allred raised the following claims: (1) the CCP aggravator

does not apply to either murder; (2) the HAC aggravator does not apply to

Barwick’s murder because “[her] death from Allred’s rapid gunshots was nearly

instantaneous and thus the victim’s fear of impending death could only have lasted

a matter of seconds”; and (3) the trial court erred in considering mitigation by (a)

ascribing little weight to Allred’s guilty plea and (b) rejecting as mitigation the

factors of extreme emotional disturbance, Allred’s age at the time of the murders,

and the contention “that [Allred] was ‘likely’ sexually abused as a child.” Id. at

1277-83. He also argued that the court erred by failing to consider mitigation that

he did not “specifically propose . . . as separate, nonstatutory mitigating factors.”

Id. at 1282. For the reasons explained in the opinion, we affirmed the trial court’s

judgment on all issues raised and determined that the guilty pleas were voluntary

and the death sentences were proportional. Id. at 1283-84.

                          C. Postconviction Proceedings

      In 2012 Appellant, through counsel, filed a motion for postconviction relief

under Florida Rule of Criminal Procedure 3.851 and amended the motion in 2013.


                                         -5-
In the motion, Appellant raised the following claims: Trial counsel provided

constitutionally ineffective assistance by (1) failing to ensure Appellant received a

reasonably competent mental health evaluation; (2) failing to investigate all

circumstances bearing on Appellant’s decision to plead guilty and advise Appellant

accordingly; (3) causing Appellant to involuntarily waive a penalty phase jury; (4)

failing to employ a mitigation expert; and (5) failing to investigate and present

mitigation regarding Appellant’s ability to adapt to prison life. In addition,

Appellant argued that (6) the cumulative errors of counsel deprived him of a fair

trial; (7) Florida’s capital sentencing statute is unconstitutional on its face and as

applied; (8) the Eighth Amendment prohibition of the United States Constitution

on cruel and unusual punishment will be violated if he is incompetent at the time of

his execution; (9) Florida’s lethal injection method constitutes cruel and unusual

punishment under the Eighth Amendment; and (10) section 945.10, Florida

Statutes, which prohibits Appellant from knowing the identities of his execution

team, violates his rights under provisions of the federal and Florida Constitutions.

The circuit court denied Appellant’s later request to amend his postconviction

motion with a claim that counsel was ineffective for failing to ensure the

procedures of Koon v. Dugger, 619 So. 2d 246 (Fla. 1993), and Muhammad v.

State, 782 So. 2d 343 (Fla. 2001), were followed. The postconviction court

pointed out that Appellant failed to show the cases applied in light of defense


                                          -6-
counsel having presented mitigation in the case. Moreover, Appellant did not

allege that the facts supporting the claim were unknown at the time the

postconviction motion was filed.

      The trial court held an evidentiary hearing on the first three claims. Trial

defense counsel Timothy Caudill and Rebecca Sinclair testified, as did Dr.

Deborah Day, Ph.D., clinical director of Psychological Affiliates, who was

engaged by defense counsel to conduct mental health interviews and testing of

Appellant in preparation for the penalty phase. Dr. Jeffrey Danziger, M.D., a

forensic psychologist, who examined Appellant before the penalty phase and found

him competent, also offered testimony for the State. Appellant presented the

testimony of two clinical psychologists, Dr. Glenn Caddy, Ph.D., who testified

Appellant was in a dissociative state at the time of the murders, and Dr. Gary

Geffken, Ph.D., who opined that Appellant suffers from an autism spectrum

disorder (ASD) but is high functioning. Finally, Dr. Harvey Moore, Ph.D., of Trial

Practices, Inc., who advises attorneys on trial issues, such as jury selection and trial

strategy, testified for Appellant regarding the considerations involved in making

venue decisions and other consulting services his company provides to trial

counsel. Subsequently, the circuit judge issued an order denying all claims in

Appellant’s postconviction motion. Appellant filed the instant appeal.

                                   II. ANALYSIS


                                         -7-
      In this case, Appellant raises three claims that trial counsel provided

constitutionally ineffective assistance and challenges the constitutionality of

several of Florida’s death penalty provisions. Specifically, Allred contends as

follows. The postconviction court erred in denying his claims that trial counsel

provided constitutionally ineffective assistance by (A) failing to obtain a

competent mental health evaluation; (B) failing to conduct an adequate

investigation and advise him regarding the guilty plea; and (C) failing to move for

change of venue and hire a trial consultant. In addition, the postconviction court

erred in (D) denying Appellant’s contention that cumulative error denied Allred a

fair trial. Appellant then contends that (E) Florida’s capital sentencing statute is

unconstitutional; (F) his execution would violate the Eighth Amendment of the

United States Constitution; (G) Florida’s lethal injection method is

unconstitutional; and (H) the Florida statute that protects the identities of his

executioners is unconstitutional. Below, we address each claim in turn.

      The claims of ineffective assistance of counsel present mixed questions of

law and fact subject to plenary review. Occhicone v. State, 768 So. 2d 1037, 1045

(Fla. 2000). To obtain relief on a claim of ineffective assistance of counsel, the

defendant must first identify specific acts or omissions of counsel that are “so

serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant

by the Sixth Amendment.” Strickland v. Washington, 466 U.S. 668, 687 (1984).


                                          -8-
Then, the defendant must establish prejudice by demonstrating a reasonable

probability that, “but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694. A reasonable probability is a

“probability sufficient to undermine confidence in the outcome.” Id. Where, as in

this case, the defendant pleaded guilty, however, the second prong of the

ineffectiveness test is somewhat altered. Thus, Allred must establish prejudice by

demonstrating “a reasonable probability that, but for counsel’s errors, he would not

have pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart,

474 U.S. 52, 59 (1985). “Unless a defendant makes both showings, it cannot be

said that the conviction or death sentence resulted from a breakdown in the

adversary process that renders the result unreliable.” Lynch v. State, 2 So. 3d 47,

57 (Fla. 2008) (quoting Strickland, 466 U.S. at 687). This Court independently

reviews the trial court’s legal conclusions and defers to the trial court on questions

of fact. Below, we address each issue in turn and then conclude that the

postconviction court’s order denying relief must be affirmed. As explained below,

Appellant failed to establish either prong of Strickland as to each claim.

      The other claims presented by Appellant are also without merit.

        A. Ineffective Assistance Regarding Mental Health Mitigation

      Appellant argues trial counsel provided ineffective assistance by failing to

ensure Allred had a reasonably competent mental health evaluation. Specifically,


                                         -9-
he contends that trial counsel (1) misinterpreted and unreasonably relied on Dr.

Deborah Day’s opinion, and (2) failed to adequately investigate Allred’s

background and to present a mental health expert.

                          1. Reliance on Expert Opinion

      Allred contends the postconviction court erred in denying his ineffective

assistance of counsel claim, because defense counsel misinterpreted Dr. Deborah

Day’s diagnosis and unreasonably relied on Dr. Day’s expertise as a mental health

expert. The evidence presented at the hearing showed that defense counsel

Timothy Caudill retained Dr. Day, a forensic clinical psychologist and director of

Psychological Affiliates, to evaluate Allred. Caudill had previously employed Dr.

Day’s services for evaluations of defendants in capital cases and expert mental

health testimony. Her practice employs a team approach, with each professional in

the practice on a particular client’s team participating in the evaluation and the lead

expert making the final diagnosis. Dr. Day and two other psychologists, Dr.

Robert Janner and Dr. Amanda Janner, interviewed Appellant, obtained and

examined Appellant’s school and medical records, police and other reports

pertaining to the crime, including Allred’s text messages, the tape of Allred’s

police interview, and Barwick’s 911 call, and conducted and reviewed

psychological testing of Appellant. The testing included the WAIS-III (Wechsler

Adult Intelligence Scale), MMPI-2 (Minnesota Multiphasic Personality Inventory,


                                        - 10 -
Second Edition), VIP (Validity Indicator Profile), and an IQ test. As lead, Dr. Day

was responsible for any diagnosis in the case.

      The evidence presented at the evidentiary hearing showed that as the penalty

phase proceeding approached, Attorney Caudill encountered Dr. Day at the jail and

inquired whether she had any mitigation to help Allred’s case. According to

Caudill, she responded that she did not have anything helpful, explaining that if she

had to testify to a diagnosis it would be antisocial personality disorder (ASPD) or

possibly that Allred is a psychopath or sociopath. Although defense counsel

understood that Dr. Day had not made a final diagnosis, he deemed such testimony

would be harmful to the case and—after consultation with co-counsel—made the

strategic decision not to use the mental health expert’s testimony. Co-counsel

Sinclair memorialized their tactical decision in a research memorandum that stated

in part that Dr. Day had “concluded” that Allred was a psychopath or sociopath.

      Dr. Day testified at the postconviction hearing that she never reached a

formal diagnosis of Allred. If she had testified at trial, however, she would have

opined that Allred’s personality evidenced all but one of the elements of ASPD: he

lacked a conduct disorder extending from childhood or adolescence into adulthood.

In addition, he evidenced traits of sociopathy and psychopathy. Allred was

deceptive and had poor impulse control, anger issues, and a history of

manipulations and antisocial beliefs, among others. In addition, Allred’s MMPI-2


                                       - 11 -
results showed elevated scores on the psychopathic deviate scale. Moreover, Dr.

Day reported to Caudill that Allred recounted the murders to her in vivid detail,

reflecting cold, calculated, and premeditated acts. And Allred felt justified in the

murders and demonstrated a lack of remorse, empathy, and understanding of what

Barwick’s family was experiencing. For example, while awaiting trial, Allred

wrote several letters to Barwick’s family. When he learned that they tried to block

receipt of his letters, he wrote a letter excoriating them and wishing them lives of

misery.

      The postconviction court found that trial counsel’s memorandum overstated

Dr. Day’s “conclusion” because Dr. Day never made a formal diagnosis.

However, the court deemed trial counsel’s reliance on Dr. Day’s representations in

making the strategic decision not to use her testimony was not unreasonable. She

had clearly indicated to Caudill that her testimony would be more aggravating than

mitigating. In addition, by not using her expert testimony, Caudill kept out

testimony about Allred’s lack of empathy or remorse.

      As evidenced by the foregoing discussion, Caudill did not misunderstand Dr.

Day; she had little in the way of mitigation to help Allred’s case. Although

testimony of such mental health disorders or traits of disorders, such as ASPD,

may be viewed as mitigating in certain circumstances, the mental health factors in

this case are generally deemed aggravating. In Looney v. State, 941 So. 2d 1017,


                                        - 12 -
1028 (Fla. 2006), for example, the defendant, like Allred, raised a postconviction

claim that counsel was ineffective for failing to present the testimony of a mental

health expert during the penalty phase. Defense counsel, like counsel in the instant

case, had retained a mental health expert but chose not to have him testify because

it would be too prejudicial. The expert’s diagnosis was that Looney

      was a psychopath who typically display[ed] social maladjustments or
      socially unacceptable behavior traits such as lack of remorse, criminal
      behavior, superficial charm, grandiose sense of self worth, the need
      for stimulation, pathological lying, manipulativeness, shallow
      emotions, difficulty with lasting relationships, impulsivity, poor
      behavior control, lack of empathy, etc.
Id. In Looney, this Court recognized the prior approval of such a strategic decision

and reiterated that “a diagnosis as a psychopath is a mental health factor viewed

negatively by jurors and is not really considered mitigation.” Id. at 1028-29.

Accordingly, we held that “defense counsel [was] not ineffective for deciding not

to seek an additional mental health evaluation after receiving an extremely

unfavorable evaluation.” Id. at 1029. See Floyd v. State, 18 So. 3d 432, 453-54

(Fla. 2009) (holding defense counsel made a strategic—not a deficient—decision

not to present doctor’s ASPD diagnosis of defendant because evidence was

harmful, not mitigating).

      In this case, Appellant’s trial counsel was not deficient for choosing not to

present Dr. Day’s testimony. Although she did not reach the ASPD diagnosis, her

testimony that Allred met all but one of the factors essential to the diagnosis would


                                        - 13 -
not have been mitigating in nature. Neither would her testimony that he had some

of the traits of a sociopath and a psychopath. As the postconviction court found,

Dr. Day is a well-qualified expert who has testified in other death penalty

proceedings, and trial counsel’s reliance on her professional assessment—albeit

not a formal diagnosis—was not unreasonable. Accordingly, we affirm the

postconviction court’s determination that trial counsel’s decision not to use a

mental health professional was strategic in nature, not evidence of deficient

performance.

       2. Background Investigation and Expert Mental Health Witness

      Appellant next argues that counsel was ineffective for failing to conduct a

sufficient background investigation and to present a mental health expert in the

penalty phase. We disagree. First, as recounted in the opinion affirming

Appellant’s conviction and sentence, trial counsel conducted a background

investigation. Defense counsel interviewed and presented a number of witnesses

in mitigation during the penalty phase, including Appellant’s mother, father,

paternal grandfather, and three of Allred’s teachers (one each from elementary,

middle, and high school). The defense also obtained school, medical, and police

records. Allred, 55 So. 3d at 1275-77. The defense presented evidence in the

penalty phase showing that Allred has a high IQ and left school after eleventh

grade, but obtained his high school diploma at a community college and earned a


                                        - 14 -
two-year degree in accounting at another. Until the day of the murders, “[h]e was

employed full time teaching the use of software, and he paid for his own car and

cell phone.” Id. at 1275. In his youth, however, Allred was diagnosed by a

psychiatrist as having a “tic disorder” that he subsequently outgrew and ADHD. In

addition, he had difficulty with social relationships and witnessed an instance of

his father’s domestic violence on his mother. The evidence also showed that

defense counsel investigated the possible sexual abuse of Appellant by his

grandfather. Counsel, however, was unable to obtain any supporting testimony,

and Appellant denied such abuse occurred and specifically forbade presentation of

any such testimony.

      Defense counsel’s decision not to present Dr. Day’s mental health testimony

did not require the continued search for a more favorable mental health opinion.

See Anderson v. State, 18 So. 3d 501, 511-12 (Fla. 2009) (“The fact that [the

defendant] has subsequently found experts whose opinions conflict with [the

mental health expert’s] opinion does not render the earlier evaluation

inadequate.”); Sexton v. State, 997 So. 2d 1073, 1085 (Fla. 2008) (stating

subsequent finding of an expert who disagrees with “the extent or type of testing

performed, or the type of mitigation presented, does not mean that trial counsel

was deficient at trial”). Nevertheless, Appellant urges that counsel should have




                                       - 15 -
gone expert shopping, citing the opinions of Dr. Caddy and Dr. Geffken offered at

the postconviction evidentiary hearing.

      Dr. Caddy concluded, based on Appellant’s fragmented memory of the

events some years after the murders, that during the crimes Appellant was in a

dissociative state and thus lacked a rational understanding of the consequences of

his actions at that time. Dr. Geffken, on the other hand, testified that Allred

suffered from an autism spectrum disorder but was high functioning. He stated

that Allred had a high IQ but lacked empathy and sympathy and was unable to

cope with the breakup from Barwick. Dr. Geffken admitted, however, that

Appellant’s actions in the murders were deliberate, albeit atypical of someone with

such a disorder, and that Allred felt no remorse.

      The postconviction court rejected both experts’ diagnoses as not credible

based largely on the testimony of Dr. Jeffrey Danziger, who previously examined

Appellant as to the viability of an insanity defense and found Appellant competent.

Danziger again examined Appellant before the postconviction hearing as the

State’s mental health expert. Dr. Danziger testified that, contrary to Dr. Caddy’s

testimony, the evidence showed that Allred was aware of his actions during the

murders. He explained that Appellant threatened to kill the victims, including on

the day of the murders; warned Ruschak prior to his arrival; and when he arrived,

searched out and killed them. Dr. Danziger also disputed Dr. Geffken’s diagnosis


                                          - 16 -
of autism spectrum disorder, noting the individual must have restrictive or

repetitive patterns of behavior, and Dr. Geffken acknowledged that Appellant had

none.

        In light of the foregoing, we affirm the postconviction court’s rejection of

Appellant’s claim that trial counsel provided ineffective assistance of counsel

regarding the presentation of mental health evidence in the penalty phase. As the

circuit court found, the evidence presented established neither that Appellant was

in a dissociative state nor that he suffered from an autism spectrum disorder.

Moreover, securing a more favorable expert opinion does not undermine the

sufficiency of the original expert’s opinion. See Floyd, 18 So. 3d at 453 (“[W]here

counsel did conduct a reasonable investigation of mental health mitigation prior to

trial and then made a strategic decision not to present this information, we have

affirmed the trial court’s findings that counsel’s performance was not deficient.”)

Accordingly, Appellant has demonstrated neither deficiency nor prejudice.

                B. Ineffective Assistance Regarding the Guilty Plea

        Appellant argues that the trial court erred in denying his claim that counsel

was ineffective for failing to conduct an adequate investigation and advise him

regarding his guilty plea. Specifically, he claims counsel failed to develop a

relationship of trust with Appellant and failed to present evidence that Appellant

was unable to form the requisite premeditation for first-degree murder or the


                                         - 17 -
heightened premeditation required for the CCP aggravator. The postconviction

court denied the claim, determining that Allred failed to demonstrate a reasonable

probability that he would not have pleaded guilty but for counsel’s errors. See

Hill, 474 U.S. at 58-59. We affirm the postconviction court’s decision.

      Appellant did not testify at the evidentiary hearing, and as the postconviction

court found, no evidence was offered to support his claims. Regarding the first

claim, the testimony that was presented by various witnesses shows that Caudill or

one of his associates regularly met with Appellant. Caudill discussed the process

and plans with Appellant, cautiously determining what Appellant would and would

not allow. Appellant, however, never wavered in his desire to waive trial and

plead guilty, despite counsel’s efforts to persuade him otherwise. In fact, the

record shows that Appellant’s decisions were made against the advice of counsel

and there was nothing counsel could have done to change Appellant’s mind.

      Regarding the second contention that counsel did not investigate evidence of

Appellant’s mental status to negate the element of premeditation, the evidence is to

the contrary. Defense counsel had Appellant evaluated for competency and for

mitigation. Dr. Danziger found Appellant competent, and although Dr. Day did

not reach a diagnosis, she found that Appellant did not lack the ability to form the

requisite intent for the murders and that she could not provide any mitigation.

Appellant’s claim that he lacked the heightened intent is based on his own self-


                                        - 18 -
serving statement to police at the time of his arrest that he went to the house that

evening only to bash Barwick’s car. Allred, 55 So. 3d at 1274-75. The evidence

shows that Appellant threatened to kill the victims earlier on the day of the

murders. Id. at 1278. Then, knowing Ruschak and Barwick would be at a friend’s

house, he contacted Ruschak and announced that he was coming over. Taking his

loaded gun, he went out to his truck. As previously stated, when he arrived, he

smashed Barwick’s car, but he did not leave. Without provocation from anyone in

the house, he picked up his gun, went to the front door, and demanded entry.

Failing that, he went to the back of the house and fired his gun into the glass door,

shattering it. He went directly to the kitchen and fired four shots into Ruschak’s

chest, killing him, and then to the bathroom where he fired six bullets into

Barwick’s body, killing her. Id. at 1280. Allred shot at only one other person in

the house. He fired one bullet into the leg of someone attempting to stop him from

killing Ruschak. After leaving the house, Appellant called and surrendered to the

police, stating that he had killed two people. Id. at 1274.

      Appellant’s contention that counsel should have presented evidence

rebutting both premeditation and CCP is unsupported by any evidence. Moreover,

Appellant’s self-serving, after-the-fact claim that he did not have a premeditated

design does not negate the clear evidence of premeditated murder. We have

previously affirmed Appellant’s guilty pleas to the charges of first-degree,


                                        - 19 -
premeditated murder and the finding of the CCP aggravator as to each murder. Id.

at 1277-79. Accordingly, we affirm the postconviction court’s denial of this claim.

                   C. Ineffective Assistance Regarding Venue,
                   Mitigation Investigation, and Jury Selection

      In his postconviction motion, Allred alleged that his waiver of a jury in the

penalty phase was involuntary because trial counsel provided ineffective assistance

by (1) failing to move for a change of venue and (2) failing to hire an advisor

regarding the mitigation investigation and jury selection. The postconviction court

denied the claim, finding no evidence supported Appellant’s contention that he

would not have waived the penalty phase jury but for counsel’s alleged

ineffectiveness. Below, we address each claim in turn.

                                      1. Venue

      First, as we have previously noted, the determination whether to seek a

change of venue “is usually considered a matter of trial strategy . . . and therefore

not generally an issue to be second-guessed on collateral review.” Rolling v. State,

825 So. 2d 293, 298 (Fla. 2002). To meet the first prong of Strickland on an

ineffectiveness claim regarding venue, the defendant must establish that grounds

for a change of venue existed. To establish prejudice on such a claim—the second

prong—the defendant must produce evidence “demonstrating that there is a

reasonable probability that the trial court would have, or at least should have,

granted” a change of venue motion. Id. at 303 (quoting Wike v. State, 813 So. 2d

                                        - 20 -
12, 18 (Fla. 2002)). A change of venue should be granted where a community “is

so infected by knowledge of the incident and accompanying prejudice, bias, and

pre-conceived opinions that jurors could not possibly put these matters out of their

minds and try the case solely on the evidence presented in the courtroom.”

Chandler v. State, 848 So. 2d 1031, 1036 (Fla. 2003) (quoting Rolling v. State, 695
So. 2d 278, 284 (Fla. 1997)).

      The postconviction court in this case was correct to deny Appellant’s venue

claim because Appellant failed to present any evidence as to either prong of the

Strickland test for ineffective assistance. Dr. Moore, Allred’s professional trial

consultant in the postconviction proceedings, testified at the evidentiary hearing

that articles about the murders appeared in the local press, but he did not discuss

either their nature or their effect on the community and provided no

recommendation regarding change of venue in this case. As the postconviction

court found, Dr. Moore testified to the services he could have offered had he been

hired as a consultant. Moreover, at the evidentiary hearing, defense counsel

Caudill cited several reasons that there was no concern regarding venue. First,

although there had been some publicity about the murders, the defense attorneys in

their professional judgment thought it insufficient to warrant a change of venue.

Caudill had confidence in the trial judge, whom he knew to be experienced in

death penalty proceedings and well-respected in that area of law. Finally, although


                                        - 21 -
defense counsel wanted to seat a jury for the penalty phase in hopes of garnering a

life recommendation or some votes for life, Appellant did not agree. Having

pleaded guilty against advice of counsel, Appellant wanted to waive the penalty

phase entirely. Counsel, however, explained that such a proceeding was required

for the trial court to determine the penalty. Nevertheless, against the advice of

counsel, Allred waived having a jury in the penalty phase. Accordingly, we affirm

the postconviction court’s denial of Appellant’s ineffective assistance of counsel

claim regarding venue.

                      2. Failure to Hire a Trial Consultant

      Finally, Appellant argues that counsel was ineffective for failing to engage a

trial consultant, like Dr. Moore, to advise defense counsel on voir dire, aid in

researching mitigation, and assist his attorneys in developing trial strategy. The

postconviction court did not err in denying this claim.

      Caudill, lead trial counsel, testified that he was an experienced criminal trial

attorney who had previously represented a number of clients in death cases. Thus,

he had experience in developing questions for voir dire, researching mitigation,

determining whether to seek a change of venue, and developing trial strategy—all

aspects of being a trial lawyer. As explained above, there was no trial for which to

prepare because Appellant pleaded guilty against advice of counsel; there was no

jury in the penalty phase because of Appellant’s jury waiver against advice of


                                        - 22 -
counsel; and there was no basis for or need to request a change of venue. As for

the mitigation investigation, defense counsel hired an investigator to conduct a

search of Appellant’s background and retained Dr. Day to conduct the mental

health examination. In addition, Caudill and co-counsel conducted interviews of

Appellant, his teachers, family, and others and obtained records and other materials

regarding Allred’s family, school, and medical history.

      Dr. Moore, on the other hand, did not testify as to any aspect of this case that

would require his assistance. He suggested only that the development of evidence

in mitigation that Appellant was sexually abused would have been helpful.

However, Caudill’s team obtained evidence of a troubled childhood and on its own

initiative investigated the possible sexual abuse of Allred by a relative. Appellant,

however, denied such abuse occurred and disallowed any evidence suggesting that

it took place. Accordingly, Appellant failed to demonstrate that defense counsel

was deficient for not having hired a trial consultant.

                               D. Cumulative Error

      Appellant contends that the cumulative effect of errors of counsel discussed

above regarding his guilty plea and the penalty phase denied him the fundamental

rights guaranteed him by the United States Constitution under the Sixth, Eighth,

and Fourteenth Amendments. Because Appellant has demonstrated neither




                                        - 23 -
deficiency nor prejudice as to any of his claims, the claim of cumulative error fails.

Accordingly, we affirm the denial of relief on this claim.

                 E. Unconstitutional Capital Sentencing Statute

      Appellant next argues in conclusory fashion that Florida’s capital sentencing

statute, section 921.141, Florida Statutes, is unconstitutional on its face and as

applied. We have previously addressed the question of the statute’s

constitutionality on a number of occasions and upheld its constitutionality. Lowe

v. State, 2 So. 3d 21, 46 (Fla. 2008) (citing prior cases). Accordingly, we affirm

the circuit court’s order denying relief on this claim.

                          F. Incompetency at Execution

      Appellant concedes that the circuit court correctly denied as premature the

claim that his execution would violate the Eighth Amendment if he is not

competent at that time. See Hall v. Moore, 792 So. 2d 447, 450 (Fla. 2001)

(agreeing Hall’s Eighth Amendment claim that he may be incompetent at the time

of execution was “premature” and that Hall conceded “that he cannot legally raise

the issue of his competency to be executed until after a death warrant is issued”).

Accordingly, we affirm the postconviction court’s denial of this claim.

                     G. Constitutionality of Lethal Injection

      Appellant claims that Florida’s current lethal injection method of execution

constitutes cruel and unusual punishment and its use would deprive him of his


                                         - 24 -
constitutional rights of due process and equal protection in violation of the Eighth

and Fourteenth Amendments to the United States Constitution and corresponding

sections of the Florida Constitution. Specifically, he contends that Florida’s

present lethal injection procedures create an unconstitutional risk of unnecessary

and wanton infliction of pain and cites as evidence the 2006 execution of Angel

Diaz. Allred’s mere reference to the Diaz execution in contesting the present

protocol for execution by lethal injection, however, does not satisfy his “heavy

burden” to show “a substantial risk of serious harm, an objectively intolerable risk

of harm that prevents prison officials from pleading that they were subjectively

blameless for purposes of the Eighth Amendment.” Howell v. State, 133 So. 3d
511, 517 (Fla.) (quoting Pardo v. State, 108 So. 3d 558, 562 (Fla. 2012)), cert.

denied, 134 S. Ct. 1276 (2014). See Butler v. State, 100 So. 3d 638, 670-71 (Fla.

2012) (“Here, [the Appellant’s] only factual basis for challenging Florida lethal

injection protocol—the execution of Angel Diaz—has previously been considered

and rejected by this Court.”). This Court previously has rejected similar challenges

to Florida’s lethal injection protocol. See, e.g., Chavez v. State, 132 So. 3d 826

(Fla.) (rejecting Eighth Amendment challenge to lethal injection drug protocol as

“completely speculative”), cert. denied, 134 S. Ct. 1156 (2014); Muhammad v.

State, 132 So. 3d 176, 197 (Fla. 2013) (denying relief because appellant failed to

establish use of current three-drug lethal injection protocol risked violating the


                                        - 25 -
Eighth Amendment). Accordingly, we affirm the postconviction court’s denial of

relief on this claim.

                          H. Execution Team Prohibition

      Appellant contends that section 945.10, Florida Statutes, which prevents a

defendant from knowing the identities of his executioners, is unconstitutional. We

have previously found this claim and similar challenges to this statutory provision

to be meritless. Darling v. State, 45 So. 3d 444, 448 (Fla. 2010) (“[T]his Court has

consistently rejected similar claims on the merits.”); accord Turner v. State, 143
So. 3d 408, 419 (Fla. 2014). Moreover, as this Court pointed out in Darling, “as of

this date the Governor has not signed a death warrant for [Allred]; thus, even if

ordered to do so, the Department of Corrections could not state with any certainty

who [Allred’s] eventual executioners will be.” 45 So. 3d at 448. Accordingly, we

affirm the denial of this claim.

                                   III. CONCLUSION

      Having considered the issues raised by Appellant in this appeal from the

denial of Appellant’s motion for postconviction relief, we affirm the

postconviction court’s order for the reasons explained above.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.




                                        - 26 -
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Seminole County,
     Jessica J. Recksiedler, Judge - Case No. 592007CF004890A000XX

James Vincent Viggiano, Jr., Capital Collateral Regional Counsel, Middle Region,
Mark S. Gruber, Capital Collateral Regional Counsel, Middle Region, and Julie A.
Morley, Capital Collateral Regional Counsel, Middle Region, Tampa, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Mitchell David Bishop,
Assistant Attorney General, and Stacey E. Kircher, Assistant Attorney General,
Daytona Beach, Florida,

      for Appellee




                                     - 27 -